183 P.3d 1145 (2008)
2008 WY 55
Steven Randall ERVIN, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. S-07-0239.
Supreme Court of Wyoming.
May 21, 2008.

ORDER AFFIRMING THE JUDGMENT AND SENTENCE OF THE DISTRICT COURT
[¶ 1] This matter came before the Court upon its own motion following notification that appellant has failed to file a pro se brief within the time allotted by this Court. On January 18, 2008, appellant's court-appointed appellate counsel filed a "Motion to Withdraw" as counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record and the "Anders brief" submitted by counsel, this Court entered its "Order Granting Permission for Court Appointed Counsel to Withdraw and Order Conditionally Affirming Conviction and Sentence," on February 5, 2008. That Order provided that the District Court's September 14, 2007, "Sentencing Order" would be affirmed unless appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. After an extension of time, appellant's pro se brief was due for filing on May 5, 2008. Taking notice that the appellant, Steven Randall Ervin, has failed to file a brief or other pleading within the time allotted, the Court finds that the district court's "Sentencing Order" should be affirmed. It is, therefore,
[¶ 2] ORDERED that the District Court's September 14, 2007, "Sentencing Order" be, and the same hereby is, affirmed.
BY THE COURT
/s/ William U. Hill
WILLIAM U. HILL
Justice